DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive and/or moot in light of the updated rejection. 
The drawing objection is withdrawn in view of the submitted drawings.
With regards to the 112b rejection it is withdrawn in view of the amendment(s).
With regards to the art rejection, Applicants argue neither reference “cannot possibly” or “does not” teach the amended elements. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Arm recites using active discharge in combination with passive discharge coupling capacitors, thus the coupling capacitors are set capacitance and not varying. While Arm may not explicitly disclose determining the resistance for active charge compensation that is disclosed in Erick/Var and doing so with set/constant capacitance capacitors would be obvious as Arm recites using active discharge with the coupling capacitors in the path thus recognizing the active discharge can be used and account for such capacitors and Erick/Var recite a specific approach of the active discharge being the using a variable resistor. For those reasons Applicants argument is not persuasive. 
The other claims rely on the discussion of the prior art responded to above and are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10-11, 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite “configured to determine a resistance to be utilized during said active charge compensation, said resistance being determined by assuming the total capacitance in series with a stimulation path is constant”. There appears to be an undisclosed element connecting the measurement and the setting of the resistor. It is unclear how you determine the resistance from an assumed capacitance see [0076] which is an extension of how do you determine the potentiometer value from the measurement [0073]. Without knowing how the potieometer is set by the measurement it can’t be known how assuming a constant capacitance effects this. The spec doesn’t disclose how this is done just that the function is done. Thus it is unclear how the determination of claim are made. The specification recites a functional intent, to determine the resistance value to be set, without sufficiently disclosing how the intent is achieved. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al., US 20080015641) hereinafter Arm in view of Erickson (John H. Erickson et al., US 20090048643) hereinafter Erick. Varrichio (Anthony Varrichio et al., US 20050245994) hereinafter Var, is incorporated by reference into Erick in [0001] it is also mentioned by title in multiple paragraphs including [0089] and [0090].

 Regarding claim 1, an interpretation of Arm discloses a medical device for electrical stimulation, the medical device comprising: 
at least two electrodes (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]) ; 
electric circuitry for performing active charge compensation, said electric circuitry being connected to said electrodes ([0024], [0029], [0031], [0036]); and 
said electric circuitry being configured to perform said active charge compensation ([0007], [0024], [0029], [0031], [0036]); 
the medical device being configured to determine electrical properties utilized during said active charge compensation ([0036]-[0038], Fig. 3  see also [0007], [0024], [0029], [0031]), active charge determined by assuming the total capacitance in series with a stimulation path is constant ([0006]-[0007] “additional “active” charge balancing to reduce (or eliminate altogether) the workload on the passive charge balancing components (i.e., the output coupling capacitors).”, [0025], [0038]; The reference recites using active charge balancing in addition to passive charge balancing based on the coupling capacitors, as the charge balancing discussed with regards to the coupling capacitors is passive they are being interpreted as set value capacitors (such as the value provided in [0038]) thus constant capacitance and there would be two on the charge path one before the electrode which is providing the stim and one after the electrode where the stim leaves the body) and said determined electrical properties being programmed to said circuitry ([0039], Fig. 3 see also [0007], [0024], [0029], [0031], [0036]-[0038]).

An interpretation of Arm may not explicitly disclose the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor with the resistance to be used during active charge compensation determined and programmed to the variable resistor during said active charge compensation. 
However, in the same field of endeavor (medical devices), Arm in view of Erick/Var teaches the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor (Var [0034] including “Scale circuit 302 may be implemented, for example, by a digitally-controlled resistance that may be selectively varied.”, [0061]-[0063] including “with the pulse current controlled by the variable output of digital-to-analog converter 301, the variable resistance of scale circuit 302,” see also [0049]-[0050] and Erick [0091]-[0093], [0114], [0128]) with the resistance to be used during active charge compensation determined with regards to constant capacitance capacitors in the stimulation path and programmed to the variable resistor during said active charge compensation (Arm [0007], [0024], [0029], [0031], [0036] see also [0006], [0025], [0038]; Var [0034], [0061]-[0063] see also [0049]-[0050] and Erick [0086], [0089]-[0093], [0114], [0128]; Arm recites determining the amount of remaining voltage on the electrodes in the context of the passive charge balancing elements in the form of constant capacitance capacitors in the stimulation path, programming circuitry in combination with the determined remaining charge and using active charge compensation to remove said charge and Var explicitly recites a programmable variable resistance adjusted for active discharge). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the remaining charge determination and active compensation of Arm to include the variable resistor of Erick/Var to save battery life while using active charge balancing (Var ([0063])). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results Arm recites determining the amount of remaining voltage on the electrodes, programming/using compensation circuitry in combination with the determined remaining charge and Var explicitly recites a programmable variable resistance adjusted for active discharge combining the remaining charge determination and other teachings with the use of a variable resistor would provide the predictable result of active charge compensation based on the determination of remaining charge and adjusting a variable resistance achieving charge compensation. 

 Regarding claim 8, an interpretation of Arm discloses a method for controlling an implantable device having at least two electrodes (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]), the method comprising the following steps: 
using the electrodes of the implantable device to perform electrical stimulation (Electrodes 125 Fig. 1-2, [0021], [0031]-[0032]); and 
performing active charge compensation ([0024], [0029], [0031], [0036]), the performing step including; 
determining an electrical parameter utilized during the active charge compensation ([0007], [0024], [0029], [0031], [0036]-[0038], Fig. 3), an electrical parameter determined by assuming the total capacitance in series with a stimulation path is constant ([0006]-[0007] “additional “active” charge balancing to reduce (or eliminate altogether) the workload on the passive charge balancing components (i.e., the output coupling capacitors).”, [0025], [0038]; The reference recites using active charge balancing in addition to passive charge balancing based on the coupling capacitors, as the charge balancing discussed with regards to the coupling capacitors is passive they are being interpreted as set value capacitors (such as the value provided in [0038]) thus constant capacitance and there would be two on the charge path one before the electrode which is providing the stim and one after the electrode where the stim leaves the body); and 
programming the determined electrical parameter to the circuitry ([0007], [0024], [0029], [0031], [0036]).
An interpretation of Arm may not explicitly disclose the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor with the resistance to be used during active charge compensation determined and programmed to the programmable resistor. 
However, in the same field of endeavor (medical devices), Arm in view of Erick/Var teaches the circuitry for performing active charge compensation is via an ohmic voltage drop via a programmable resistor (Var [0034] including “Scale circuit 302 may be implemented, for example, by a digitally-controlled resistance that may be selectively varied.”, [0061]-[0063] including “with the pulse current controlled by the variable output of digital-to-analog converter 301, the variable resistance of scale circuit 302,” see also [0049]-[0050] and Erick [0091]-[0093], [0114], [0128]) with the resistance to be for active charge compensation determined with regards to constant capacitance capacitors in the stimulation path and programmed to the programmable resistor (Arm [0007], [0024], [0029], [0031], [0036] see also [0006], [0025], [0038]; Var [0034], [0061]-[0063] see also [0049]-[0050] and Erick [0086], [0089]-[0093], [0114], [0128]; Arm recites determining the amount of remaining voltage on the electrodes in the context of the passive charge balancing elements in the form of constant capacitance capacitors in the stimulation path, programming circuitry in combination with the determined remaining charge and using active charge compensation to remove said charge and Var explicitly recites a programmable variable resistance adjusted for active discharge). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the remaining charge determination and active compensation of Arm to include the variable resistor of Erick/Var to save battery life while using active charge balancing (Var ([0063])). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results Arm recites determining the amount of remaining voltage on the electrodes, programming/using compensation circuitry in combination with the determined remaining charge and Var explicitly recites a programmable variable resistance adjusted for active discharge combining the remaining charge determination and other teachings with the use of a variable resistor would provide the predictable result of active charge compensation based on the determination of remaining charge and adjusting a variable resistance achieving charge compensation. 

 Regarding claim 10, an interpretation of Arm further discloses performing a voltage measurement in electrical paths associated with the stimulation electrodes ([0025]-[0026] see also [0027]-[0028]) at least one of prior to the stimulation ([0025] including “Following delivery of the electrical signal, switches 202 and 206 may thereafter be used to assess whether an appreciable, undesirable net charge is present on an electrode.”, [0028] including “The presence (or absence) of a net charge may simply be measured during the period following application of a regular therapeutic electrical signal.” See also [0026]-[0027], [0031], [0036]).

 Regarding claim 11, an interpretation of Arm further discloses measuring an accumulated voltage of capacitances in the electrical paths for electrical stimulation during the voltage measurement ([0025]-[0026] see also [0027]-[0028]).

 Regarding claim 14, an interpretation of Arm further discloses wherein the medical device is an implantable medical device for neurostimulation (Implantable Medical Device 110 Fig. 1, [0023] including “Where the IMD is a neurostimulation device,” see also [0010]-[0011], [0020]-[0021]).

 Regarding claim 15, an interpretation of Arm in view of Erick/Var discloses a medical device system, comprising a medical device according to claim 1 (see the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IEEE article: K. Sooksood et al., "An Active Approach for Charge Balancing in Functional Electrical Stimulation," in IEEE Transactions on Biomedical Circuits and Systems, vol. 4, no. 3, pp. 162-170, June 2010, doi: 10.1109/TBCAS.2010.2040277. see sections I, IV and V they which together disclose using electrodes, with a circuit and active charge balancing (using a passive or active element).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	11 August 2022